77(K).CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT LETTER The Board of Trustees of the Trust, with the approval and recommendation of the Audit Committee, appointed Deloitte & Touche LLP to serve as the Trust’s independent registered public accounting firm for the fiscal year ending April 30, 2015. Deloitte & Touche LLP replaces Ernst & Young LLP, which resigned as the Trust’s independent registered public accounting firm, effective upon completion of the audit of the Trust’s financial statements for the fiscal year ended April 30, 2014. During the periods that Ernst & Young LLP served as the Trust’s independent registered public accounting firm, including the Trust’s fiscal years ending April 30, 2014 and April 30, 2013, Ernst & Young LLP’s reports on the financial statements of the Trust have not contained an adverse opinion or disclaimer of opinion and have not been qualified or modified as to uncertainty, audit scope or accounting principles. Further, there have been no disagreement with Ernst & Young LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of Ernst & Young LLP would have caused Ernst & Young LLP to make reference to the subject matter of the disagreement in connection with its report on the financial statements. In addition, there have been no reportable events of the kind described in Item 304(a)(1)(v) of Regulation S-K under the Securities Exchange Act of 1934. EY Building a better Ernst & Young LLP Tel: +1 working world 2OO Clarendon Street Fax: +1 Boston, MA 02116 ey.com February 20, 2014 Mark E. Bradley Treasurer, Pioneer Funds 60 State Street Boston, MA 02109 Dear Mark: This is to confirm that the client-auditor relationship between the Pioneer Funds (see Attachment A) and Ernst & Young LLP, will cease after the completion of the following audits: Years Ending December 31, 2013 • Pioneer Cash Reserves Fund • Pioneer Fund • Pioneer Real Estate Shares • Pioneer Core Equity Fund • Pioneer AMT Free Municipal Fund Years Ended March 31, 2014 • Pioneer Fundamental Growth Fund • Pioneer High Income Trust Fund • Pioneer Municipal High Income Advantage Trust • Pioneer Dynamic Credit Fund • Pioneer Multi Asset Ultrashort Income Fund Years Ended April 30, 2014 • Pioneer Diversified High Income Trust • Pioneer Municipal High Income Trust Very truly yours, Ernst & Young LLP /s/ Ernst & Young LLP cc:PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Attachment A Fund Name Commission File Number Pioneer Bond Fund 002-62436 Pioneer Ibbotson Moderate Allocation Fund 333-114788 Pioneer Ibbotson Growth Allocation Fund 333-114788 Pioneer Ibbotson Aggressive Allocation Fund 333-114788 Pioneer Ibbotson Conservative Allocation Fund 333-114788 Pioneer Classic Balanced Fund 333-126384 Pioneer Government Income Fund 333-126384 Pioneer Multi Asset Income Fund 333-126384 Pioneer Short Term Income Fund 333-114423 Pioneer Disciplined Growth Fund 333-42105 Pioneer Disciplined Value Fund 333-120144 Pioneer Global Equity Fund 333-129005 Pioneer High Income Municipal Fund 333-129005 Pioneer Strategic Income Fund 333-71813 Pioneer Equity Income Fund 333-46453 Pioneer High Yield Fund 333-90789 Pioneer Mid Cap Value Fund 33-34801 Pioneer Multi Asset Real Return Fund 333-138560 Pioneer Floating Rate Fund 333-138560 Pioneer Emerging Markets Local Currency Debt Fund 333-62166 Pioneer Global High Yield Fund 333-62166 Pioneer Global MultiSector Income Fund (Formerly Pioneer Global Aggregate Bond Fund) 333-62166 Pioneer Emerging Markets Fund 33-76894 Pioneer International Value Fund 33-53746 Pioneer Oak Ridge Small Cap Growth Fund 333-108472 Pioneer Oak Ridge Large Cap Growth Fund 333-108472 Pioneer Equity Opportunity Fund 333-118562 Pioneer Floating Rate Trust 811-21654 Pioneer Cash Reserves Fund 33-13179 Pioneer Fund 2-25980 Pioneer Real Estate Shares 33-65822 Pioneer Core Equity Fund 2-32773 Pioneer Bond VCT Portfolio 33-84546 Pioneer Disciplined Value VCT Portfolio (Formerly Pioneer Fundamental VCT Portfolio) 33-84546 Pioneer Emerging Markets VCT Portfolio 33-84546 Pioneer Equity Income VCT Portfolio 33-84546 Pioneer Fund VCT Portfolio 33-84546 Pioneer Select Mid Cap Growth VCT Portfolio (Formerly Pioneer Growth Opportunities VCT Portfolio) 33-84546 Pioneer High Yield VCT Portfolio 33-84546 Pioneer Ibbotson Moderate Allocation VCT Portfolio 33-84546 Pioneer Ibbotson Growth Allocation VCT Portfolio 33-84546 Pioneer Mid Cap Value VCT Portfolio 33-84546 Pioneer Real Estate Shares VCT Portfolio 33-84546 Pioneer Strategic Income VCT Portfolio 33-84546 Pioneer Select Mid Cap Growth Fund 333-110037 Pioneer AMT-Free Municipal Fund 333-110037 Pioneer Fundamental Growth Fund 333-89354 Pioneer High Income Trust 811-21043 Pioneer Municipal High Income Advantage Trust 811-21409 Pioneer Dynamic Credit Fund (Formerly Pioneer Absolute Return Credit Fund) 333-89354 Pioneer Multi Asset Ultrashort Income Fund 333-89354 Pioneer Multi-Asset Credit Trust 811-22735/333-183345 Pioneer Diversified High Income Trust 811-22014 Pioneer Municipal High Income Trust 811-21321
